Title: From James Madison to William Eustis, 15 September 1811
From: Madison, James
To: Eustis, William


Dear SirSepr. 15. 1811
I have recd. yours of the 11th. inclosing a letter from Mr. Jones acting as Judge Advocate at Frederick Town. As the case of Genl. Wilkinson is in possession of the Court Martial, who will judge of the extent of their own jurisdiction, as well as decide on the merits of the questions within it, no instructions seem to be requisite, in the present stage of the proceeding; unless it be in reference to the event of refusing cognizance of a part of the charges; and in that event, I see no sufficient ground on which the residue of the charges could be withdrawn. If those, not transferred by the H. of R. to the Ex. had been witheld, that distinction might have accounted for such a course; but it cannot well be applied to the withdrawal of the charges. When the result of the trial presents itself, we must take up whatever questions may grow out of it, and fall within Executive competency.
I return the letter of Sibley, and the proposal in favor of Dr. Thos. J. C. Monroe, with the usual note of approbation. Accept my esteem & best wishes
James Madison
